Learned, P. J.
This is an appeal from an order refusing to vacate an attachment. The defendant is the maker, and plaintiffs are accommodation indorsers, of a note which had been discounted in a bank in Troy. The affidavit made on the 13th day of July, 1889, states that they paid the note the 15th of that month, and then became owners. This does not appear to be a clerical mistake. The undertaking is dated and acknowledged on the 13th of July, before the same officer who .took the affidavit. So, also, the justifications.The summons is dated the 15th of July, and the affidavit states that it has been issued. A more serious defect, however, is the failure to show that defendant has assigned his property fraudulently, or departed from the state with intent to defraud. The facts stated are that defendant has transferred his farm to his wife, and gone to one of the western states; that deponent was informed by Hakes and Jones that defendant had said he was about to leave for Dakota, and settle on a farm there, and that defendant had also *141stated to deponent that he intended to leave this section of the country. In all this there is no evidence of fraud. Deponent also furnishes a copy of a letter from defendant to him, dated July 6, 1889. The contents of that letter show that defendant cannot pay his debts, and that is about all that it shows. There is nothing indicating any intention to defraud, or any wrongful act. The mere fact that defendant has transferred his farm to his wife does not show a fraudulent intent. Connected with other circumstances, it might have much weight, but the circumstances are not shown. Whether the farm was incumbered, or what was its value, are matters not shown. When he made the transfer, and what was the consideration, we are not told. We think there was not enough to sustain the attachment. Order reversed, with $10 costs and printing disbursements, and motion to vacate granted, with $10 costs; such costs and disbursements to be offset against plaintiff’s claim.